In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-003 CV

____________________


LISA ADAMS, Appellants


V.


CASSIE ELIZABETH WILLEY, JUDITH ANN JUDICE, 

LARRY WAYNE ADAMS and KENNETH DALE ADAMS, Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-060316-C




MEMORANDUM OPINION
 On April 3, 2007, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant explained
why she needed additional time for filing the record.  Appellant did not respond to the notice. 
Adams did not file an affidavit of indigence and is not entitled to proceed without payment
of costs.  Tex. R. App. P. 20.1 There being no satisfactory explanation for the failure to file
the record, the appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs
are assessed against the appellant.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered May 10, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.